— Appeal by the defendant from a judgment of the County Court, Nassau County (Harrington, J.), rendered August 7, 1986, convicting him of robbery in the first degree and criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
By failing to move before the sentencing court to withdraw his plea or vacate his conviction, the defendant has failed to preserve for appellate review the issue of the sufficiency of the plea allocution (see, People v Lopez, 71 NY2d 662; People v Pellegrino, 60 NY2d 636). Nor is reversal warranted in the interest of justice. The plea allocution satisfied the requirements of People v Harris (61 NY2d 9). Thompson, J. P., Bracken, Brown, Weinstein and Spatt, JJ., concur.